Opinion by
Mr,. Justice Fell,
The plaintiff in 1884 by deed granted to the defendant a right of way over his land for a railroad. The only condition in the deed is that the defendant shall erect, at or near a place designated, a freight and passenger station with sidings necessary for the convenient shipment of freight to and from the station. More than six years after the completion of the road the bill in this case was filed to compel by injunction the location of a siding in such a manner that the plaintiff can connect with it a track to his sawmill, and to require the operation and maintenance of the defendant’s road in such a manner as to restore a water power on the plaintiff’s property, and to establish a station to be named “ Caldwell.” All of the rights claimed by the plaintiff, except that of having a station and siding, rest upon an alleged oral agreement made at or before the delivery of the deed.
It is alleged in the answer that the defendant has complied with the conditions of the deed as far as it was permitted to do so by the plaintiff; that a station has been built within a few feet of the place fixed by the deed, and a siding constructed , and that any failure in an exact compliance with the deed has been due to the plaintiff’s refusal to give land for the purpose, as he had agreed, at a point where it was practicable to establish a station. The answer further distinctly denies that there was any agreement between the parties except that shown by the deed, and sets out that prior to the filing of the bill in this case the plaintiff instituted an action of ejectment to recover the land conveyed, and also an action to recover damages for the injuries complained of in the bill. Both of these actions are still pending.
*110The finding of the learned master, approved by the court, that the alleged oral agreement was not established by the testimony, seems to be fully justified. The claim for equitable relief then rests upon the alleged breach of the condition of the deed in relation to the erection and maintenance of a station, and upon the injury to the water power. The station erected is a board shed, and no agent has been placed there. In structure and management it does not differ from most of the stations on the road. As the agreement is silent upon the subject, the character of the station to be maintained is to be determined by the needs of the company and of those who use it. The testimony does not show that the defendant has not fairly and substantially complied with the conditions of the deed in this regard. The injury to the water power has been caused by the washing of the embankment of the road-bed, which extends to the edge of an old channel in which the water flows only when there is a freshet. At such times dirt and loose stones from the embankment are carried by the water to the tail-race and deposited there to such an extent as to fill it up. The master finds as a fact that the injury is caused in part by the plaintiff allowing tree tops and rubbish to be thrown into the old channel, and that the power can be fully protected by the removal of the obstacles by the plaintiff and by the rip-rapping of the banks at the foot of the embankment by the defendant. As the injury complained of is caused in part by the plaintiff’s negligence he has no standing to ask that the defendant be enjoined, and under the findings the bill might have been dismissed on the merits.
As stated in the opinion of the learned judge of the Common Pleas, any trespass of which the defendant is guilty consists in the negligent exercise of an undoubted right, and for this the plaintiff has a full and adequate remedy at law, to which in the first instance he resorted, and to which he should now be left.
The decree is affirmed at the cost of the appellant.